In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Appeals on Zoning of the City of New Rochelle, dated July 12, 1996, which, after a hearing, granted a use variance for the operation of a light manufacturing facility in a commercial zone, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Murphy, J.), entered December 3, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Following a series of hearings, the Board of Appeals on Zoning of the City of New Rochelle (hereinafter the Board) granted a use variance for the operation of a light manufacturing facility in a commercial zone. Several neighboring property owners then commenced this CPLR article 78 proceeding challenging the Board’s action.
Upon our review of the record, we agree with the Supreme Court’s determination that the Board’s grant of the variance was supported by substantial evidence and was neither arbitrary nor capricious (see, Matter of Sasso v Osgood, 86 NY2d 374; Matter of Fuhst v Foley, 45 NY2d 441; Matter of Turner v Organ, 240 AD2d 507).
The appellants’ remaining contention is without merit.
Bracken, J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.